UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the RegistrantxFiled by a Party other than the Registrant¨ Check the appropriate box: o Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials ¨ Soliciting Material Pursuant to Rule 14a-12 ECHO THERAPEUTICS, INC. (Name of the Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ECHO THERAPEUTICS, INC. 99 Wood Avenue South, Suite 302 Iselin, New Jersey 08830 (732) 201-4189 ***IMPORTANT*** To the Stockholders of Echo Therapeutics, Inc.: Notice is hereby given that the Special Meeting of Stockholders (“Special Meeting”) of Echo Therapeutics, Inc. (the “Company”), which was originally scheduled for 10:00 a.m., local time, on Tuesday, April 19, 2016, has been rescheduled for 10:00 a.m., local time, on Thursday, April 14, 2016.The Special Meeting, as rescheduled, will still be held at the offices of the Company at 99 Wood Avenue South, Suite 302, Iselin, New Jersey 08830. The close of business on February 17, 2016 will remain as the record date for the determination of stockholders entitled to notice of and to vote at the rescheduled Special Meeting and at any postponements or adjournments thereof. In addition, no change has been made to the proposal to come before the Special Meeting, which was presented in the Proxy Statement that the Company filed with the Securities and Exchange Commission on March 4, 2016. To ensure your representation at the Special Meeting, you are urged to vote by (i) calling the toll-free number on your proxy card, (ii) visiting the website listed on your proxy card, (iii) signing and dating your proxy card and returning it in the postage-prepaid envelope if you have elected to receive a hard copy of the proxy card, or (iv) attending the Special Meeting and voting in person. If you already voted your shares, you are required to vote again so that your vote will be counted at the rescheduled special meeting. You may revoke your proxy in the manner described in the Proxy Statement at any time before it has been voted at the Special Meeting. Any stockholder attending the Special Meeting may vote in person even if he or she has returned a proxy. NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SPECIAL MEETING TO BE HELD ON APRIL 14, 2016 The proxy statement, notice of special meeting and a form of proxy are all available free of charge at www.iproxydirect.com/ECTE. Sincerely, March 14, 2016 /s/ Alan W. Schoenbart Alan W. Schoenbart, Secretary Iselin, New Jersey
